DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 13, 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bremnes (2007/0044992) in view of Worzyk ("Submarine Power Cables").
 	Bremnes discloses a cable having tensile armor comprising a plurality of elongated polymeric tensile elements (11), wherein at least one of the elongated polymeric tensile elements comprises a jacket (11b) tightly retaining bundles (11a) of high tensile fibers in direct contact with the jacket, wherein the high tensile fibers are unidirectional, extending substantially along a longitudinal axis of the elongated polymeric tensile elements, and wherein a portion of the jacket partially separates the bundles of high tensile fibers (Fig. 3b) (re claim 13).  Bremnes also discloses the tensile armor comprising a layer of the elongated tensile elements wound around a core (re claim 22).
 	Bremnes does not disclose the elongated polymeric tensile elements being arranged with a lay loss between 0.4% and 0.9% (re claims 13 & 16).  Worzyk discloses power cable comprising an armor, wherein the elements of the armor are arranged with a lay loss between 0.4% and 0.9% (0.54%, see pages 3 and 4 of NPL filed on 04/17/20, 30 pages).  It would have been obvious to one skilled in the art to arrange the tensile elements of Roe to have the lay loss taught by Worzyk to meet the specific use of the resulting cable.
14 is rejected under 35 U.S.C. 103 as being unpatentable over Bremnes in view of Worzyk as applied to claim 13 above, and further in view of Fogg et al. (2013/0048373).
 	Fogg et al. discloses a cable comprising tensile fibers (16a) which have a Young modulus ([0019], tensile modulus) between 50 GPa and 200 GPa.  It would have been obvious that depending on the specific use of the resulting cable, one skilled in the art would use fibers having a Young modulus between 50 GPa and 200 GPa as taught by Fogg et al. for the fibers of Bremnes.

7.	Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bremnes in view of Worzyk as applied to claim 13 above, and further in view of Geary, Jr. et al. (3442002).
 	Claims 17 and 18 recite the jacket housing the bundle of high tensile fibers with a compaction between 60% and 80%.  Geary, Jr. et al. discloses an invention comprising elongated elements, each comprising a bundle (110) of fibers and a jacket (112) tightly retaining the bundle of fibers, wherein the jacket houses the bundle of fibers with a compaction between 60% and 80% (col. 5, lines 29-35).  It would have been obvious to one skilled in the art to modify the tensile elements of Bremnes such that the jacket (11b) houses the fibers with a compaction between .

8.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Bremnes in view of Worzyk as applied to claim 21 above, and further in view of Schmittman (3842584).
 	Claim 21 additionally recites the high tensile fibers within the jacket having a density between 0.9 and 3 g/cm3.  Schmittman discloses a cable comprising tensile fibers which have a density between 0.9 and 3 g/cm3 (col. 3, lines 34 & 66).  It would have been obvious to one skilled in the art to use tensile fibers having a density between 0.9 and 3 g/cm3 as taught by Schmittman for the fibers of Bremnes to meet the specific use of the resulting cable.

9.	Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Bremnes in view of Worzyk as applied to claim 13 above, and further in view of Roe (4059951).
 	Bremnes, as modified, discloses the invention substantially as claimed except for second elongated tensile elements.  Roe discloses a cable comprising first elongated tensile elements and second elongated tensile elements.  It would .

10.	Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Bremnes in view of Worzyk as applied to claim 13 above, and further in view of Nakagawa et al. (5503783).
 	Claim 46 additionally recites the jacket having a wall thickness between 0.3 mm and 1.8 mm.  Nakagawa et al. discloses a tensile element comprising a jacket retaining a bundle of tensile fibers (col. 5, lines 33-36 and lines 55-56), wherein the jacket (the sleeve) has a wall thickness between 0.3 mm and 1.8 mm (5 µm to 1000 µm).  It would have been obvious to one skilled in the art to provide the jacket of Bremnes with a wall thickness between 0.3 mm and 1.8 mm as taught by Nakagawa et al. to meet the specific use of the resulting cable; the thinner thickness the more flexible.  In addition, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

11.	Claims 47-49 are rejected under 35 U.S.C. 103 as being unpatentable over Bremnes in view of Worzyk and Heinemann et al. (2019/0237224).
Bremnes and Worzyk disclose the invention substantially as claimed, see the above rejection regarding claim 13.  Bremnes and Worzyk do not disclose the jacket housing the bundle of fibers with a compaction between 60% and 80%, wherein the compaction is express in terms of linear mass density of high tensile fibers by cross sectional area.  Heinemann et al. discloses bundle of fibers having a compaction of 60% to 80% ([0123] and [0161], diameter = 300 µm = 0.3 mm => sectional area = 0.0707 mm2; 760 dtex/0.070 mm2 = 10750 dtex/mm2.  As disclosed by the applicant, [0067] of application's publication, 9348 dtex/mm2 = a compaction of 65%.  Accordingly, (10750 dtex/mm2 x 65%) / 9348 dtex/mm2 = 74.7%).  It would have been obvious to one skilled in the art to provide the bundle of fibers of Bremnes with the compaction taught by Heinemann et al. to meet the specific use of the resulting cable.

Allowable Subject Matter
12.	Claims 23-25, 33-35, 38-42, 44 and 45 are allowed.

Response to Arguments
13.	Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 	Affidavit under 37 CFR 1.132 (the Affidavit) has been considered but not persuasive, and it raises issue of new matter.  Specifically, as disclosed in the original specification, see [0067] of application's publication, the compaction is calculated using cross-section area of the yarn or bundle.  The Affidavit discloses the compaction is calculated using inner area where the fibers are contained.

				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980.  The examiner can normally be reached on M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAU N NGUYEN/Primary Examiner, Art Unit 2847